DETAILED ACTION
This communication is responsive to the instant application filed on 07/22/2021.
Claims 1, 8 and 15 are independent claims.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuity
This instant application is continuation (CON.) of 15/277385 (patent number 11106759) filed on 09/27/2016, which is a CON. of 13/285108 (patent number 9471705) filed on 10/31/2011, which is a CON. of 12/638910 (patent number 8108377) filed on 12/15/2009.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Regarding claim 1, the claim recites “a second response portion from comprising...” in line 9, which appears a typo error.  Appropriate correction/clarification is required.
Similar objection applies to claims 8 (see line 12), and 15 (see line 10), respectively.
Claims 2-7, 9-14, and 16-20 are also objected because of dependency to claims 1, 8, and 15.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the claim recites “the computer server” in line 3 and “the computer system” in line 8.  However, it is unclear whether these are intended to be the same as or different from “a computer server system” in line 2.  Appropriate correction is required.
	Similar rejection is applied to independent claims 8 and 15, respectively.
	Claims 2-7, 9-14, and 16-20 are also rejected because of dependency to claims 1, 8, and 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-14, and 16-18 of U.S. Patent No. 11,106,759. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) of the instant application is directed to predictive resource identification and phased delivery of structured documents comprises the steps of sending a request for a structured document from the client computer, receiving a first response portion from the computer server system, processing the one or more first resources, and receiving from the computer server system a second response portion related to the one or more second resources, see further details in the following table:
Instant application:17/382680
Patent No. 11,106,759
1. A method comprising, by a client device: 

sending, to a computer server system, a request for a structured document; 


receiving, from the computer server in a first response phase, a first response portion comprising one or more first resources associated with the structured document or references to the one or more first resources; 









processing the one or more first resources for rendering a part of the structured document; and 







receiving, from the computer system in a second response phase that is subsequent to the first response phase, a second response portion from comprising one or more second resources associated with the structured document or references to the one or more second resources, the one or more second resources being different than the one or more first resources.  





2. The method of Claim 1, wherein: 
the structured document comprises a Hyper Text Markup Language (HTML) document; 

the HTML document comprises a head element and one or more other HTML elements; 

the first response portion comprises a first portion of the head element; and 

the second response portion comprises a second portion of the head element and the one or more other HTML elements.  







3. The method of Claim 1, wherein one or more of the first resources or one or more of the second resources comprise a JavaScript script, a Cascading Style Sheet (CSS) resource, a web application resource, an image resource, a video resource, or an audio resource.  

4. The method of Claim 1, wherein, for each of the one or more first resources, a likelihood that the first resource will be included in a response to a future request for the structured document exceeds a first predetermined threshold.  (which is similar to limitations recited in claim 1 of the patent no. 11106759)

5. The method of Claim 1, wherein one or more of the first resources have been previously determined to have at least a predetermined probability to be included in a response to a future request for the structured document that exceeds a predetermined threshold value.  


6. The method of Claim 1, wherein the first response portion and the second response portion are received by the client device over a persistent network connection.  


7. The method of Claim 1, wherein the processing the one or more first resources for rendering a part of the structured document comprises: 
parsing one or more of the first resources, or executing one or more of the first resources.  (which is similar to limitations recited in claim 1 of the patent no. 11106759)


***Notes:  claims 8-20 recite similar limitations in claims 1-7; and therefore, the claims are rejected by the same reasons. In addition, claims 8-20 are rejected in comparing to claims 7-18 of the Patent No. 11106759, respectively.
1. A method comprising: 

sending, by a client device, a request to a computer server system for a target structured document; 

receiving, by the client device in a first response phase, a first response portion from the computer server system, wherein the first response portion comprises one or more first resources associated with the target structured document or references to the one or more first resources, wherein for each of the one or more first resources, a likelihood that the first resource will be included in a response to a future request for the target structured document exceeds a first predetermined threshold; (which is similar to the limitations recite in claim 4)

processing, by the client device, the first resources for rendering as part of the target structured document at the client device, 

wherein the processing comprises: 
parsing one or more of the first resources, or executing one or more of the first resources; and (which is similar to the limitations recite in claim 7 of the instant application)

receiving, by the client device in a second response phase that is subsequent to the first response phase and the processing, a second response portion from the computer server system, wherein the second response portion comprises one or more second resources associated with the target structured document or references to the one or more second resources, wherein for each of the one or more second resources, the second resource is not comprised by the first response portion.

2. The method of claim 1, wherein: 
the target structured document comprises a Hyper Text Markup Language (HTML) document; 

the HTML document comprises a head element and one or more other HTML elements;

the first response portion comprises a first portion of the head element; and 

the second response portion comprises the remainder of the HTML document including a second portion of the head element.

[3. The method of claim 1, wherein none of the second resources are identical to any of the first resources.]

4. The method of claim 1, wherein one or more of the first resources or one or more of the second resources each comprise a JavaScript script, a Cascading Style Sheet (CSS) resource, a web application resource, an image resource, a video resource, or an audio resource.










5. The method of claim 1, wherein one or more of the first resources have been previously determined to have at least a predetermined probability to be included in a response to a future request for the target structured document that exceeds a predetermined threshold value.

6. The method of claim 1, wherein the first response portion and the second response portion are received by the client device over a persistent network connection.




***Notes:  claims 7-8, 10-14, and 16-18 recite the similar  limitations in claims 1-6; and therefore, the claims consider as same rational, and are compared to claims 8-20 of instant application, respectively.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 11-16, and 18-21 of U.S. Patent No. 9,471,705. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) of the instant application is directed to predictive resource identification and phased delivery of structured documents comprises the steps of sending a request for a structured document from the client computer, receiving a first response portion from the computer server system, processing the one or more first resources, and receiving from the computer server system a second response portion related to the one or more second resources, see further details in the following table:
The instant application: 17/382680
Patent No. 9,471,705
1. A method comprising, by a client device: 

sending, to a computer server system, a request for a structured document; 


receiving, from the computer server in a first response phase, a first response portion comprising one or more first resources associated with the structured document or references to the one or more first resources; 







processing the one or more first resources for rendering a part of the structured document; and 























receiving, from the computer system in a second response phase that is subsequent to the first response phase, 























a second response portion from comprising one or more second resources associated with the structured document or references to the one or more second resources, the one or more second resources being different than the one or more first resources.  



2. The method of Claim 1, wherein: the structured document comprises a Hyper Text Markup Language (HTML) document; 
the HTML document comprises a head element and one or more other HTML elements;  the first response portion comprises a first portion of the head element; and  
the second response portion comprises a second portion of the head element and the one or more other HTML elements.  






3. The method of Claim 1, wherein one or more of the first resources or one or more of the second resources comprise a JavaScript script, a Cascading Style Sheet (CSS) resource, a web application resource, an image resource, a video resource, or an audio resource.  


4. The method of Claim 1, wherein, for each of the one or more first resources, a likelihood that the first resource will be included in a response to a future request for the structured document exceeds a first predetermined threshold.  (which is similar to limitations recited in claim 1 of the patent no. 9471705)

5. The method of Claim 1, wherein one or more of the first resources have been previously determined to have at least a predetermined probability to be included in a response to a future request for the structured document that exceeds a predetermined threshold value.


6. The method of Claim 1, wherein the first response portion and the second response portion are received by the client device over a persistent network connection.  

7. The method of Claim 1, wherein the processing the one or more first resources for rendering a part of the structured document comprises: 
parsing one or more of the first resources, or executing one or more of the first resources.  (which is similar to limitations recited in claim 1 of the patent no. 9471705)

***Notes:  claims 8-20 recite similar limitations in claims 1-7; and therefore, the claims are rejected by the same reasons. In addition, claims 8-20 are rejected in comparing to claims 8-21 of the Patent No. 9471705, respectively.
1. A method comprising: 
receiving, by a computing system, a request from a client device for a target structured document; 
in response to the received request from the client device and in a first response phase: accessing, by the computing system, a data structure comprising an entry for the target structured document and one or more first resources associated with the target structured document;
 for each of one or more of the first resources associated with the target structured document: 
computing a probability for the first resource that represents a likelihood that the first resource will be included in a response to a future request for the target structured document; comparing the probability to a first predetermined threshold; and 
when the probability exceeds the first predetermined threshold, identifying the first resource as a selected first resource for the target structured document; 
generating, by the computing system, a first response portion comprising one or more of: one or more of the selected first resources; or one or more references to one or more of the selected first resources; 
sending, by the computing system, the first response portion to the client device; and 
further in response to the received request from the client device and in a second response phase taking place after sending the first response portion: for each of one or more second resources associated with the target structured document: 

computing a probability for the second resource that represents a likelihood that the second resource will be included in a response to a future request for the target structured document; 
comparing the probability to a second predetermined threshold; and when the probability exceeds the second predetermined threshold, identifying the second resource as a selected second resource for the target structured document; generating, by the computing system, a second response portion comprising structured document language code for the target structured document and one or more of: one or more of the selected second resources associated with the target structured document; or one or more references to one or more of the selected second resources; and sending, by the computing system, the second response portion to the same client device.

2. The method of claim 1, wherein: the target structured document comprises a Hyper Text Markup Language (HTML) document; the HTML document comprises a head element and one or more other HTML elements; the first response portion comprises a first portion of the head element; and the second response portion comprises the remainder of the HTML document including a second portion of the head element.

[3. The method of claim 1, wherein none of the selected second resources are identical to any of the selected first resources.]
4. The method of claim 1, wherein one or more of the selected first resources or one or more of the selected second resources each comprise a JavaScript script, a Cascading Style Sheet (CSS) resource, a web application resource, an image resource, a video resource, or an audio resource.





5. The method of claim 1, wherein one or more of the first resources have been previously determined to have at least a predetermined probability to be included in a response to a future request for the target structured document that exceeds a predetermined threshold value.

6. The method of claim 1, wherein the first response portion and the second response portion are sent to the client device over a persistent network connection.
7. The method of claim 1, further comprising logging, in a data store, one or more of the selected second resources and one or more of the first selected resources that are determined to be required to render the target structured document.
***Notes:  claims 8-21 recite the similar  limitations in claims 1-6; and therefore, the claims consider as same rational, and are compared to claims 8-20 of instant application, respectively.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11, and 13-15 of U.S. Patent No. 8,108,377. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) of the instant application is directed to predictive resource identification and phased delivery of structured documents comprises the steps of sending a request for a structured document from the client computer, receiving a first response portion from the computer server system, processing the one or more first resources, and receiving from the computer server system a second response portion related to the one or more second resources, see further details in the following table:
Instant Application 17/382680
Patent No. 8108377
1. A method comprising, by a client device: 

sending, to a computer server system, a request for a structured document; 
receiving, from the computer server in a first response phase, a first response portion comprising one or more first resources associated with the structured document or references to the one or more first resources;
(in comparison, these limitations are also similar to limitations in dependent claim 3 of patent no. 8108377)

processing the one or more first resources for rendering a part of the structured document; and 
receiving, from the computer system in a second response phase that is subsequent to the first response phase, 






a second response portion from comprising one or more second resources associated with the structured document or references to the one or more second resources, the one or more second resources being different than the one or more first resources.  




















































2. The method of Claim 1, wherein: the structured document comprises a Hyper Text Markup Language (HTML) document; 
the HTML document comprises a head element and one or more other HTML elements;  the first response portion comprises a first portion of the head element; and  
the second response portion comprises a second portion of the head element and the one or more other HTML elements.  

3. The method of Claim 1, wherein one or more of the first resources or one or more of the second resources comprise a JavaScript script, a Cascading Style Sheet (CSS) resource, a web application resource, an image resource, a video resource, or an audio resource.  


4. The method of Claim 1, wherein, for each of the one or more first resources, a likelihood that the first resource will be included in a response to a future request for the structured document exceeds a first predetermined threshold.  (which is similar to limitations recited in claim 1 of the patent no. 8108377)

5. The method of Claim 1, wherein one or more of the first resources have been previously determined to have at least a predetermined probability to be included in a response to a future request for the structured document that exceeds a predetermined threshold value. (which are also similar to limitations in dependent claim 3 of patent no. 8108377)


6. The method of Claim 1, wherein the first response portion and the second response portion are received by the client device over a persistent network connection.  

7. The method of Claim 1, wherein the processing the one or more first resources for rendering a part of the structured document comprises: 
parsing one or more of the first resources, or executing one or more of the first resources.  (which is similar to limitations recited in claim 1 of the patent no. 8108377)

***Notes:  claims 8-20 recite similar limitations in claims 1-7; and therefore, the claims are rejected by the same reasons. In addition, claims 8-20 are rejected in comparing to claims 6-15 of the Patent No. 8108377, respectively.
1. A method comprising: 
accessing, by a computing system, a data store comprising a plurality of records, each record corresponding to one of a plurality of target structured documents transmitted to one or more of a plurality of clients, each record comprising:

 a target structured document identifier that identifies the target structured document; and one or more resource identifiers corresponding to one or more resources, each of the one or more resources having been transmitted to one or more of the clients for rendering the target structured document or having a corresponding reference that was transmitted to one or more of the clients for obtaining the resource for rendering the target structured document; for each of one or more selected ones of the target structured documents, identifying, by the computing system, one or more selected ones of the resources each having at least a predetermined likelihood to be included in a response to a future request for the target structured document based on one or more of the records corresponding to the target structured document, comprising: for each of the selected ones of the target structured documents, analyzing, by the computing system, one or more of the records corresponding to the target structured document; and 
for each of one or more of the resources in the one or more records corresponding to the target structured document, computing, by the computing system, a probability for the resource that represents a likelihood that the resource will be included in a response to a future request for the target structured document; comparing the probability to a predetermined threshold; and when the probability exceeds the predetermined threshold, identifying the resource as a selected one of the resources for the target structured document; and generating, by the computing system, a data array that comprises: one or more structured document identifiers corresponding to the selected ones of the target structured documents, respectively; and, for each of the structured document identifiers, one or more resource identifiers corresponding to the selected ones of the resources corresponding to the target structured document.
[2. The method of claim 1, wherein: each record further comprises a timestamp associated with the target structured document identified in the record; and analyzing one or more of the records corresponding to the target structured document comprises analyzing one or more of the records corresponding to the target structured document that have a corresponding timestamp within a predetermined time window of analysis.]
3. The method of claim 1, wherein: each record further comprises a user identifier that identifies a user that requested the target structured document identified in the record; and analyzing one or more of the records corresponding to the target structured document comprises analyzing one or more of the records corresponding to the target structured document that have the same corresponding user identifier.
4. The method of claim 1, wherein: the target structured document comprises a Hyper Text Markup Language (HTML) document.




5. The method of claim 1, wherein one or more of the resources each comprise a JavaScript script, a Cascading Style Sheet (CSS) resource, a web application resource, an image resource, a video resource, or an audio resource.



















***Notes:  claims 6-15 recite the similar  limitations in claims 1-5; and therefore, the claims consider as same rational, and are compared to claims 8-20 of instant application, respectively.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 8-13, 15, 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lahav, US Pub. No. 2010/0023475 (hereinafter as “Lahav”) and in view of Colton et al., US Patent No. 8,639,743 (hereinafter as “Colton”).

Regarding claim 1, Lahav teaches a method comprising, by a client device (fig. 1, at elements 110, e.g., Surfer’s Terminal (ST), which is interpreted as the client device):
sending, to a computer server system, a request for a structured document (pars. [0013], e.g. “a surfer in relation to the website to which the request was sent”, [0042]: user (at the surfer’s terminal/device) send a request for a web page, and the website can respond with “a markup language file such as but not limited to HTML files… HTTP requests and HTML responses are well known in the art”, wherein the web page is implemented in HTML file/document, which is interpreted as the structured document, [0045] “the information can also be related to the requested web page… This type of information can be managed by the web server and added to a filed in the URL of a certain web page or URL of a certain content object”);
receiving, from the computer server in a first response phase, a first response portion comprising one or more first resources associated with the structured document or references to the one or more first resources (fig. 1 shown as the communicating data/information between the client device (e.g., surfer’s terminals) and the web server (e.g., content servers) via a cloud network 120 (e.g., Internet); pars. [0042]: The website responds back with a web page/a markup language file “such as not limited to HTML file.” to the request user; [0045], e.g., “the web server”=the computer server system, and “the URL of a certain web page” is interpreted as a first resource; pars. [0050]: “the responses (HTML files, for example) and determine, which object to present. The HTML file, which represents the web page”, and [0067-69]: such that “URL” are interpreted as resources associated with the structured document, e.g., “HTML”; and pars. [0040] and [0104]: relevant resources during the initialization process/operation which is interpreted as a first phase);
processing the one or more first resources for rendering a part of the structure document (pars. [0050] “CAS 154 can process the responses (the HTML files, for example) and determine, based on the predictive models, which object to present.”, [0058] “The requests are processed in order to collect information... After processing the request, the processed request is transferred toward the content servers 152 via HTTP proxy 210. The collected information may be written in an entry of AST 215 that is associated with the requester of the web page”, and [0059], e.g., “The collected information may include associated information such as, but not limited to,…, and the URL used by a surfer for requesting the web page with the parameters that are attached to the URL”, wherein the URL herein is interpreted as the first resource(s)).

Lahav does not explicitly teach: “receiving, from the computer system in a second response phase that is subsequent to the first response phase, a second response portion from comprising one or more second resources associated with the structured document or references to the one or more second resources, the one or more second resource being different than the one or more first resource.”
In the same field of endeavor (i.e., data processing), Colton teaches:
receiving, from the computer system in a second response phase that is subsequent to the first response phase (figs. 4-5 are shown the communicating (i.e., sending/receiving) data/information between client-side and server-side via network (e.g., Internet); col. 8, lines 34-46: “…The script server post-processes the DOM to carry out its built-in logic and prepare the DOM for sending to the browser: removing <script> blocks meant only for the server, replacing functions to be proxied with proxies, saving (as needed) functions that should be available on callbacks, . . . etc. Finally, the DOM is serialized back to HTML, and that HTML is streamed back via the Web server to the browser. The resulting HTML page is sent back to the browser as the response to the browser's request…”. As such, sending the resulted HTML page is interpreted as a second response phase after subsequently sending the prepared DOM to the browser/client, which is interpreted as a first response phase), a second response portion from comprising one or more second resources associated with the structured document or references to the one or more second resources (col. 8, lines 41-48: “The resulting HTML page is sent back to the browser as the response to the browser's request. The browser begins to parse the HTML, building up the DOM. When the browser encounters <script> tags the browser not only adds them to the DOM but also executes them. External JavaScript code or any other content may also be loaded. The onload event fires. Of course the page is progressively rendered throughout much of this flow, and also the user can interact with it.”, wherein the <script> tags is interpreted as the references to the external “JavaScript” code, which is interpreted as the second resource, and col. 10, lines 34-46, e.g., “…local or remote Web resources…”.  ***Examiner’s note: the resources is disclosed/defined in the Applicant’s specification, par. [0017] and further clarified resources in the dependent claim 3), the one or more second resource being different than the one or more first resource (col. 8, lines 45-46 “Extern JavaScript code” and col. 10, lines 38-39 “local or remote Web resources” are interpreted as the second resource(s) which is/are different than the URL as interpreted as the first resource as disclosed above in the Lahav’s teachings).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art to combine the teachings of the cited references because the teachings of Colton would have provided Lahav with the above indicated limitations for the benefit of generating structured documents (e.g., webpage/web page(s)) associated/related the plurality resources per user/client (e.g., browser) requested (Colton: Abstract and pars. [0023-25]).

Regarding claim 2, Lahav and Colton teach: 
wherein the structured document comprises a Hyper Text Markup Language (HTML) document (Lahav: pars. [0042], [0050], and [0140], e.g., web page and HTML file/document as a target structured document);
the HTML document comprises a head element and one or more other HTML elements (Colton: col. 14, lines 58-67, e.g., "<html>" and "<head>"; and cols. 15, lines 38-52, the HTML tags including elements, col. 19, lines 10-20);
the first response portion comprises a first portion of the head element (Colton: (col. 21, lines 54-67 disclose first portion of the head element for function login); and 
the second response portion comprises a second portion of the head element and the one or more other HTML elements” (Colton: col. 22, lines 1-39 disclose the second portion of the head element, and the other HTML elements as well known by a skilled artisan).

Regarding claim 3, the combination of Lahav and Colton teaches/discloses:
wherein one or more of the first resources or one or more of the second resources each comprises a JavaScript script (Colton: col. 8, lines 45-46 “JavaScript code”), a Cascading Style Sheet (CSS) resource (Colton: col. 7, lines 65-67 “aggregates multiple JavaScript and CSS files”), a web application resource (Colton: col. 10, lines 38-39 “local or remote Web resources”), an image resource, a video resource, or an audio resource (Lahav: pars. [0004], e.g., “a web browser application” resource; [0005], e.g., image, playable media file resources; and paras. [0043 and 48]: the HTML code including image, audio, and multimedia resources.  ***Examiner's note: since the claim recites "or" as optional choice, examiner has a right to choose only one of resources to examine).

Regarding claim 4, Lahav teaches: wherein for each of the one or more first resources, a likelihood that the first resources will be included in a response to a future request for the structured document exceeds a first predetermined threshold (pars. [0110-111, and 142]: calculating the prediction values presenting as interpreted as “likelihood". The result(s) of the prediction values is/are to performance threshold; par. [0150]: the prediction values is stored in the table (e.g., AST 215 of Fig. 2) with other entries associated to related resources for future response to request, see further in pars. [0102, 104, and 108]).

Regarding claim 5, Lahav teaches: wherein one or more of the first resources have been previously determined to each have at least a predetermined probability to be included in a response to a future request for the target structured document that exceeds a predetermined threshold value (pars. [0110-111, and 142]: calculating the prediction values presenting as the probability for future request/input. The results for the prediction values=probability comparing to performance threshold; par. [0150] such that the prediction values=probability is stored in the table (e.g., AST 215 of Fig. 2) with other entries associated to related resources, see in pars. [0102, 104, and 108]).

Regarding claim 6, Lahav teaches: wherein the first response portion and the second response portion are transmitted to the client over a persistent network connection (Lahav, fig. 1, element 120, e.g., cloud network connection; and par. [0036], e.g., “communication networks”).
Claims 8-13, 15, 16-19 are rejected in the analysis of above claims 1-6; and therefore, the claims are rejected on that basis.


Claims 7, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Lahav and Colton, and in view of in view of Davison, US Pub. No. 2003/0037069 (hereinafter as “Davison”).
Regarding claim 7, the claim is rejected by the same reasons set forth above to claim 1. Furthermore, Lahav and Colton teach/disclose: “Each found record may be subsequently parsed in order to determine whether the record was executed…” (Lahav: see par. [0102]) and “”…in a corresponding runtime environment, for example a so-called “parser” – explained below…” (Colton: see col 9, lines 60-61 “It parses and executes pages progressively…”)
However, Lahav and Colton do not EXPLICITLY teach the limitations: “wherein the processing the one or more first resources for rendering a part of the structured document comprises: parsing one or more of the first resources, or executing one or more of the first resources.”
In the same field of endeavor (i.e., data processing), Davison clearly teaches: wherein the processing the one or more first resources for rendering a part of the structured document (Fig. 3, the URL is interpreted as the first resource(s); and pars. [0071 and 77]) comprises: 
parsing one or more of the first resources, or executing one or more of the first resources. (see par. [0071]: “parses the URL”, and par. [0077], e.g., The supplier's HTTP server parses the URL and routes the post command to the enabler agent, at step 615. The enabler agent executes a CGI script that extracts the query from the incoming URL)
Accordingly, it would have been obvious to one of ordinary skill in the data processing art to combine the teachings of the cited references because the teachings of Davison would have provided Lahav and Colton with the above indicated limitation for the benefit of parsing the URL as the resource to performing the webpage.

Claims 14 and 20 are rejected in the analysis of above claim 7; and therefore, the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169